Citation Nr: 1120968	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa.

2.  Entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness

ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978, from May 2003 to February 2004, and from October 2006 to February 2008.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

In March 2011, the Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

For the following reasons, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudication of the issues on appeal.  

The Board notes that, in essence, the Veteran has reported a worsening of symptoms associated with his service-connected right knee disabilities since the time of his most recent VA examination of these disorders in October 2009.  More specifically, the Veteran has indicated worsening right knee pain with symptoms of swelling, catching, locking, instability, and flare-ups.  He also indicated that he underwent a recent arthroscopy on his right knee in February 2011 and received 

multiple steroid injection treatments in his right knee since the time of the prior VA examination.  Notably, such records have not yet been obtained and associated with the claims file.

Accordingly, the Board finds that the most recent October 2009 VA examination of the Veteran's disabilities does not contemplate his current complaints with regard to his right knee.  Moreover, the Board notes that the VA examination does not contemplate the most recent treatment records which have not yet been added to the claims file.  Therefore, the Board finds a current VA examination is necessary in order to determine the Veteran's complete disability picture.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  
	
The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is precluded from reaching its own unsubstantiated medical conclusions and is, instead, bound by the medical evidence of record on these matters).  

Further, in accordance with VA's duty to assist, the RO/AMC should obtain all pertinent, outstanding treatment records for the Veteran, since 2009.  Of particular importance are the records from the Lexington, Kentucky VA Medical Center (VAMC) regarding a February 2011 right knee arthroscopy and injection therapy treatments.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims folder any outstanding records of relevant treatment since 2009, to include the reports of the February 2011 right knee arthroscopy and injection treatments, at the Lexington, Kentucky VAMC. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right knee disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary, including X-rays, should be performed.  All pertinent symptomatology should be annotated in the examination report(s).  

With respect to the service-connected right knee disabilities, the examiner should:  

(i)  provide the ranges of motion (in degrees) of this joint and should discuss the presence (including extent) or absence of any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; symptomatic removal of semilunar cartilage; and recurrent subluxation or lateral instability.  

(ii)  discuss whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his knee repeatedly over a period of time.  [In answering this question, the examiner should address the Veteran's reported symptomatology in the right knee, to include complaints of painful flare-ups, locking, and instability.]  

(iii)  address the impact of the service-connected right knee disabilities on the Veteran's occupational functioning (regardless of his age).  

If the examiner is unable to comment on any of the above, he or she should so indicate and explain why.  A complete rationale for all opinions expressed must be provided.  

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  Then, the RO/AMC should readjudicate the issues on appeal, based on all the evidence of record, including any additional information obtained as a result of this Remand, and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


